Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 1 of 30
                                                                                    1


    1                    UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
    2                           (FT. PIERCE)
                         CASE NO. 2:18-CR-14011-RLR-1
    3

    4    UNITED STATES OF AMERICA                Miami, Florida

    5
                  vs.                            July 31, 2018
    6                                            Tuesday

    7    CHARLTON EDWARD LA CHASE
                                                 Scheduled for 9:00 a.m.
    8                                            9:10 a.m. to 9:52 a.m.

    9                                            Pages 1 - 30

   10    ------------------------------------------------------------

   11
                                 CHANGE OF PLEA HEARING
   12
                    BEFORE THE HONORABLE LAUREN FLEISCHER LOUIS
   13                   UNITED STATES MAGISTRATE JUDGE

   14
         APPEARANCES:
   15

   16    FOR THE PLAINTIFF:          ROLANDO GARCIA, AUSA
                                     United States Attorney's Office
   17                                500 South Australian Avenue
                                     Suite 400
   18                                West Palm Beach, Florida 33401

   19
         FOR THE DEFENDANT:          FLETCHER PEACOCK, AFPD
   20                                Federal Public Defender's Office
                                     109 North 2nd Street
   21                                Ft. Pierce, Florida 34950

   22
         STENOGRAPHICALLY
   23    REPORTED BY:                GLENDA M. POWERS, RPR, CRR, FPR
                                     Official Court Reporter
   24                                United States District Court
                                     400 North Miami Avenue, Room 08S33
   25                                Miami, Florida 33128
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 2 of 30
                                                                                    2


    1             (Call to the order of the Court:)

    2             (Defendant Charlton Edward La Chase aided by an

    3    American Sign Language Interpreter.)

    4             THE COURT:    Good morning.     You may be seated.

    5             COURTROOM DEPUTY:     Charlton Edward La Chase, Case

    6    Number 18-14011-Criminal, Judge Rosenberg.

    7             THE COURT:    Counsel, state your appearance.

    8             MR. GARCIA:    Good morning, Your Honor.       Rolando Garcia,

    9    on behalf of the United States.

   10             THE COURT:    Good morning, Mr. Garcia.

   11             MR. PEACOCK:     Fletcher Peacock, on behalf of

   12    Mr. La Chase, who is also present before the Court.

   13             THE COURT:    Good morning, Mr. Peacock.

   14             MR. PEACOCK:     Good morning, Your Honor.

   15             THE COURT:    Did you have to come down this morning?

   16             MR. PEACOCK:     Yes, ma'am -- oh, no, last night, I came

   17    down.

   18             THE COURT:    I understand that we are here for a

   19    change of plea hearing for Mr. La Chase, who is assisted by a

   20    sign interpreter; is that right?

   21             MR. PEACOCK:     That's correct, Judge.

   22             THE COURT:    Okay.   Let me ask Mr. Chase to be sworn.

   23             COURTROOM DEPUTY:     Raise your right hand, sir.

   24             Do you solemnly swear the testimony you're about to

   25    give will be the truth, and nothing but the truth, so help you
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 3 of 30
                                                                                    3


    1    God?

    2             THE DEFENDANT:     Yes.

    3             THE COURT:    Mr. Peacock, you can, likewise, sit, if

    4    you're more comfortable.

    5             MR. PEACOCK:     Is that how you want us to proceed, from

    6    this table?

    7             THE COURT:    Considering the interpreter -- as long as

    8    the court reporter has you, I'm fine wherever you're

    9    comfortable.

   10             MR. PEACOCK:     Thank you.

   11             THE COURT:    All right.

   12             Mr. La Chase, let me address you directly.

   13             First, let me confirm, are you comfortable with the

   14    sign interpretation you're receiving?

   15             THE DEFENDANT:     Yes, I understand everybody.

   16             THE COURT:    If you have any questions or trouble with

   17    the interpretation, please don't hesitate to bring that to our

   18    attention, it's very important you understand everything that

   19    occurs today.

   20             THE DEFENDANT:     Absolutely, yes.     Yes, I will.

   21             THE COURT:    And for the interpreter, I will try to go

   22    slow, please tell me if it's too fast; okay?

   23             THE INTERPRETER:     Thank you, Your Honor.

   24             THE COURT:    Mr. La Chase, do you understand that you

   25    are now under oath, and if you answer any of my questions
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 4 of 30
                                                                                    4


    1    falsely, your answers may be later used against you in another

    2    prosecution for perjury or making false statements?

    3             THE DEFENDANT:     Yes, I understand that.

    4             THE COURT:    And as I've already indicated, it's very

    5    important you understand my questions before you answer.

    6             So, in addition to letting us know you have trouble

    7    with the interpretation, if you need to stop and consult your

    8    attorney at any point, please feel free to do so, and just

    9    indicate you need to talk with him.

   10             THE DEFENDANT:     Okay, yes, thank you.

   11             THE COURT:    Mr. La Chase, there are two judges in your

   12    case, a District Court judge, and I am the Magistrate judge.

   13    You have the right to insist that the District Court judge take

   14    your change of plea in this case.

   15             Do you understand that we are having this hearing today

   16    pursuant to an order of reference from the District Court

   17    judge, Judge Rosenberg, that was entered at the request of your

   18    attorney, the Government, and yourself?

   19             THE DEFENDANT:     Yes, I understand that.

   20             THE COURT:    I am not the judge who will enter a

   21    sentence in your case.     The District Court judge, Judge

   22    Rosenberg, will make all decisions regarding your sentence to

   23    be imposed in your case, and she will preside over your

   24    sentencing hearing.     Do you understand that?

   25             THE DEFENDANT:     Yes, I understand that.
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 5 of 30
                                                                                    5


    1             THE COURT:    And do you consent to me taking your

    2    change of plea?

    3             THE DEFENDANT:     Yes, yes, I do.

    4             THE COURT:    Mr. Peacock, do you consent to me taking

    5    this change of plea?

    6             MR. PEACOCK:     Yes, ma'am.

    7             THE COURT:    Mr. Garcia?

    8             MR. GARCIA:    Yes, ma'am.

    9             THE COURT:    Mr. La Chase, I want to ask some questions

   10    about you and your background.       Where were you born?

   11             THE DEFENDANT:     In Miami, Florida.

   12             THE COURT:    Are you a citizen then, of the

   13    United States?

   14             THE DEFENDANT:     Yes, I'm a U.S. citizen.

   15             THE COURT:    Did you attend school here, in Miami?

   16             THE DEFENDANT:     No, I went to school in St. Augustine,

   17    at the Florida School For the Deaf and Blind.

   18             THE COURT:    How far did you go in school, did you

   19    complete high school?

   20             THE DEFENDANT:     I graduated high school, yes, and then

   21    I went on to college.

   22             THE COURT:    Did you complete college?

   23             THE DEFENDANT:     Yes, I did.    I had a certificate

   24    diploma, not a degree.

   25             THE COURT:    Which college did you go to?
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 6 of 30
                                                                                    6


    1               THE DEFENDANT:   It's Southwest College For the Deaf,

    2    it's in Texas.    It had like vocational programs and certificate

    3    programs.

    4               THE COURT:   And after college, have you worked?

    5               THE DEFENDANT:   No, not in a formal sense, I was never

    6    hired -- not with a big company or anything like that.           I did

    7    go on to Gallaudet University in Washington, D.C., but I wasn't

    8    able to complete my degree.

    9               THE COURT:   Mr. La Chase, have you recently been

   10    treated for any mental illness or addiction to a narcotic drug

   11    of any kind?

   12               THE DEFENDANT:   Yes, for mental illness, I have been

   13    treated by a psychologist.

   14               THE COURT:   What was the diagnosis for which you were

   15    treated?

   16               THE DEFENDANT:   I can't necessarily remember the name,

   17    I'm not sure, I need assistance with that.         I don't know the

   18    formal name for that.

   19               THE COURT:   Mr. Peacock, I see you on your feet.

   20               MR. PEACOCK:   Yes, ma'am, if I may.

   21               Mr. La Chase was evaluated as     -- during the course of

   22    this case, he was determined to be competent, but it was -- he

   23    was diagnosed with bipolar disorder.        I have shared a copy of

   24    that report with the Government, as well.

   25               THE COURT:   I did see in this docket the pleadings
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 7 of 30
                                                                                    7


    1    regarding competency, and the finding of competency.

    2             Do you, Mr. Peacock, have any reason to doubt

    3    Mr. La Chase's competency to enter a plea today?

    4             MR. PEACOCK:     No.   The only thing I would -- and the

    5    Court's already made note of it, the only thing I would suggest

    6    is we go somewhat slow and deliberate.        I think he is

    7    competent, he's been able to understand my advice and our

    8    conversations as well.

    9             THE COURT:    Okay.    Thank you for that.

   10             Mr. La Chase, I understand the recent evaluation that

   11    was performed, and its diagnosis.

   12             My question's a little different.

   13             Have you received treatment for any mental illness,

   14    therapy or medication?

   15             THE DEFENDANT:     In the past, I have been hospitalized

   16    for mental illness, in the past, and I received treatment.

   17             But, specifically, like ongoing therapy, no, it's not

   18    something I've ever been able to take a part in because there

   19    would be no interpretation provided, so I did not benefit.

   20             THE COURT:    Have you been able to understand, so far,

   21    all of my questions before answering them in this hearing

   22    today?

   23             THE DEFENDANT:     Oh, yes, I understand clearly, yes,

   24    thank you.

   25             THE COURT:    Are you currently under the influence of
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 8 of 30
                                                                                    8


    1    any type of drug, medication, or alcoholic beverage?

    2             THE DEFENDANT:     No, no, not at all.

    3             THE COURT:    You're not receiving medication now while

    4    you're in pretrial custody?

    5             THE DEFENDANT:     No, no, they ignore all of my wishes,

    6    they ignore all of my requests, they completely ignore me

    7    because I'm deaf.     They haven't given me any medical assistance

    8    whatsoever.    They're violating Section 504, they're violating

    9    the ADA, I've had no interpreter services or access to

   10    services.

   11             THE COURT:    I understand, Mr. La Chase.

   12             Has the absence of medication impaired your ability to

   13    understand what's happening here today?

   14             THE DEFENDANT:     No, I can understand what's happening.

   15    I'm just thinking, you know, is there's a lot of issues I deal

   16    with, I have other syndromes, I do have visual needs that need

   17    to be attended to.     I'm in complete isolation.      There has been

   18    no telephone for me to use, there's no access, I haven't been

   19    able to reach out to the outside world.

   20             I can't even contact my parents, I can't call anybody,

   21    for eight months, just because I'm deaf, and they discriminate

   22    against me as a deaf person.

   23             THE COURT:    Mr. Peacock, do you want to take a break?

   24             MR. PEACOCK:     Could you ask him if he wants to take a

   25    break?
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 9 of 30
                                                                                    9


    1             THE DEFENDANT:     Just a short one, yes.

    2             MR. PEACOCK:     Thank you, Your Honor.

    3             THE COURT:    Mr. La Chase, I can see that you are very

    4    upset, and this is a very important day.        I want you to bear

    5    this warning in mind, if you need to stop, we will stop for any

    6    period of time that you need.

    7             There's a lot of questions that I have to ask to assure

    8    myself, and Judge Rosenberg, that you are making this important

    9    decision voluntarily and knowingly, and I can see that there

   10    are a lot of things happening right now.

   11             THE DEFENDANT:     That's fine, I can do this.       I

   12    understand what I'm doing today, that's fine.         I have already

   13    changed my change of plea.

   14             THE COURT:    Okay.   Mr. La Chase, have you received a

   15    copy of the indictment that's been filed in this case, the

   16    superseding indictment?

   17             THE DEFENDANT:     Yes, I did receive a copy, and I was

   18    able to read it, in fact, I reviewed it again last night.

   19             THE COURT:    And do you feel that you've had enough time

   20    to discuss this case with your attorney, Mr. Peacock?

   21             THE DEFENDANT:     Yes, yes, absolutely.

   22             THE COURT:    Are you satisfied with the representation

   23    and advice that you've received from Mr. Peacock?

   24             THE DEFENDANT:     Oh, yes, fantastic, very wonderful,

   25    very, very helpful.
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 10 of 30
                                                                                 10


    1              THE COURT:    And, Mr. Peacock, you have already

    2    indicated that you are satisfied that the defendant is

    3    competent to enter a guilty plea today.

    4              Let me ask, Mr. Garcia, do you have any reason to

    5    dispute the competency of this defendant?

    6              MR. GARCIA:    No, Judge.

    7              THE COURT:    Let me look with you at the plea agreement

    8    that I have received from Mr. Peacock in this case.

    9              Do you have before you a five-page document entitled

   10    "Plea Agreement," bearing the case caption?

   11              MR. PEACOCK:    Your Honor, we do have a copy, but you

   12    have the only signed copy, I believe.

   13              THE COURT:    I received this via e-mail, so I didn't

   14    think I had an original.

   15              MR. PEACOCK:    I thought you might have had the one we

   16    executed this morning.

   17              THE COURT:    No, I just printed the one that I received

   18    over the weekend from you.

   19              MR. PEACOCK:    We're missing the plea agreement, Judge.

   20              COURTROOM DEPUTY:     Judge, I brought it into you.

   21              THE COURT:    Is it this?

   22              COURTROOM DEPUTY:     Yes.

   23              THE COURT:    Okay.   Okay.   What I have does bear the

   24    original signatures.     Okay, thank you, Nancy.

   25              COURTROOM DEPUTY:     You're welcome.
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 11 of 30
                                                                                 11


    1              Mr. La Chase.    You have a copy of the plea agreement

    2    before you?

    3              THE DEFENDANT:    Yes.

    4              THE COURT:    Let me ask you first to look at the last

    5    page with me.    I see three signatures on this page.

    6              The last is dated July 18th, 2018.       And above the name

    7    Charlton Edward La Chase, defendant, it appears to bear your

    8    signature.    Did you sign this plea agreement?

    9              THE DEFENDANT:    Yes, yes, that's my signature.

   10              THE COURT:    Mr. La Chase, did you have an opportunity

   11    to read and discuss the plea agreement with Mr. Peacock before

   12    you signed it?

   13              THE DEFENDANT:    Yes, yes, I went through it, and I read

   14    it again yesterday.

   15              THE COURT:    Well, be patient with me, we're going to

   16    review it again together.

   17              THE DEFENDANT:    Sure.

   18              THE COURT:    Now, under the terms of this agreement,

   19    Mr. La Chase, you're agreeing to plead guilty to Count 1, 4,

   20    and 5 of the indictment.      These counts charge you with

   21    transmitting threats between interstate and foreign

   22    communications, in violation of Title 18 U.S.C. 1875 C; is that

   23    your understanding?

   24              THE DEFENDANT:    Yes, that's correct.

   25              THE COURT:    Oh, this is different.     I'm sorry.
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 12 of 30
                                                                                 12


    1              The plea agreement that I have today says that you're

    2    pleading to counts 2 and 3 of the superseding indictment?

    3              MR. PEACOCK:    Correct, Your Honor.

    4              THE COURT:    Okay.   All right, just let me reiterate

    5    then, Mr. La Chase.      Both of these counts do charge you with

    6    transmitting threats through interstate and foreign

    7    communications through 18 U.S.C., Section 875C.

    8              The Government can prove your guilt by showing -- I'm

    9    sorry -- can prove your guilt in these charges only by showing

   10    that you knowingly sent a communication in interstate or

   11    foreign commerce, containing a true threat, to injure the

   12    person of another, and that you sent the message with the

   13    intent to communicate a true threat, or with the knowledge that

   14    it would be viewed as a true threat.

   15              Do you understand that's what the Government would have

   16    to prove?

   17              THE DEFENDANT:    Yes, I understand that.

   18              THE COURT:    And the Government agrees to seek dismissal

   19    or make a motion for dismissal of Count 1, 4, and 5 of your

   20    superseding indictment, if you plead guilty, after sentencing;

   21    is that your understanding of the agreement?

   22              THE DEFENDANT:    Yes, that's correct.

   23              THE COURT:    Now, Mr. La Chase, the maximum penalties

   24    that may be imposed for each of the two counts for which you're

   25    pleading guilty is five years imprisonment, to be followed by a
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 13 of 30
                                                                                 13


    1    term of supervised release of up to three years.

    2              In addition to a term of imprisonment and supervised

    3    release, the Court may impose a fine of up to $250,000, and may

    4    order restitution.

    5              In addition, the Court will have to impose a special

    6    assessment in the amount of a hundred dollars per count.

    7              Do you understand that these are the maximum penalties

    8    that may be imposed for your convictions on Counts 2 and 3?

    9              THE DEFENDANT:    Yes, I understand that.

   10              THE COURT:    I did not see any forfeiture count in this

   11    indictment; is that right, Mr. Peacock?

   12              MR. PEACOCK:    That's correct, Judge.

   13              MR. GARCIA:    Yes, ma'am.

   14              THE COURT:    Now, Mr. La Chase, with respect to

   15    supervised release, do you understand that if you violate the

   16    conditions of your supervised release that you could be given

   17    additional time in prison?

   18              THE DEFENDANT:    Yes.   Yes, I will follow all the

   19    conditions.

   20              THE COURT:    And with respect to your sentence,

   21    Mr. La Chase, there's no parole in the federal system, it's

   22    been abolished.     So if you're sentenced to prison, you will not

   23    be released on parole.      Do you understand that?

   24              THE DEFENDANT:    Oh, I didn't know that, but I guess I

   25    learned something new now.
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 14 of 30
                                                                                 14


    1              THE COURT:    Mr. La Chase, has anyone made you any

    2    promise or assurance that is not in the plea agreement that

    3    we're reviewing together to persuade you to enter your plea

    4    today?

    5              THE DEFENDANT:    No, no.    I spoke about this with my

    6    lawyer, and I have a complete understanding of what's going on.

    7              MR. PEACOCK:    If I may, Judge.     Just so the Court is

    8    aware, there may -- depending upon how things unfold, there may

    9    be a joint recommendation regarding sentencing, but we haven't

   10    gotten to that point yet, so...

   11              THE COURT:    Okay.   It's not part of this plea agreement

   12    or required for the Court to accept; correct?

   13              MR. PEACOCK:    That's correct, Judge.

   14              THE COURT:    I appreciate the representation that there

   15    may be a joint recommendation on sentencing but, Mr. La Chase,

   16    as it stands today, the plea agreement that you're entering

   17    into -- or have entered into, rather, with the Government does

   18    not make any type of commitment with respect to sentence.

   19              You understand, sir, that your sentence will be imposed

   20    by Judge Rosenberg after considering the advisory federal

   21    sentence guidelines that, as you sit here now, you do not know

   22    what sentence will be imposed, and you will not be able to

   23    withdraw your plea in the event that you're unhappy with your

   24    sentence.    Do you understand that?

   25              THE DEFENDANT:    Yes, I understand that.
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 15 of 30
                                                                                 15


    1              THE COURT:    Mr. La Chase, specifically, has anyone

    2    threatened you, or in any way tried to persuade you to accept

    3    this plea agreement?

    4              THE DEFENDANT:    No, no, no --

    5              THE COURT:    Are you pleading --

    6              THE DEFENDANT:    I thought about it.      I wasn't sure if I

    7    was going to do it at first, I was really set on going to

    8    trial, but I read through it and made the decision on my own to

    9    avoid all the trouble.

   10              THE COURT:    Okay.   We're going to talk about trial

   11    rights in just a minute, but let me just ask you, Mr. La Chase,

   12    to tell me, are you pleading guilty of your own free will

   13    because you are, in fact, guilty?

   14              THE DEFENDANT:    Yes.   Yes, I am guilty, yes.

   15              THE COURT:    Mr. La Chase, do you understand that the

   16    offense that you are pleading guilty to is a felony offense,

   17    that if your plea is accepted by Judge Rosenburg, you'll be

   18    adjudicated guilty of the offense, and that that adjudication

   19    may deprive you of valuable civil rights, including the right

   20    to vote, the right to hold public office, the right to serve on

   21    a jury, and the right it possess any kind of firearm.

   22              Do you understand that?

   23              THE DEFENDANT:    I'm sorry, could you review those

   24    again?   What do you mean, my civil rights?

   25              I'm sorry, could you review those?
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 16 of 30
                                                                                 16


    1              THE COURT:    Yes, Mr. La Chase.     There are certain civil

    2    rights that you lose by being convicted of a felony offense,

    3    and both of the offenses you are pleading guilty to are

    4    felonies.    Those civil rights include:

    5              The right to vote, the right to hold public office, the

    6    right to serve on a jury, and the right to possess a firearm.

    7              By becoming adjudicated guilty of a felony, you will be

    8    giving up all of those rights.       Do you understand?

    9              THE DEFENDANT:    Okay, yes, I understand.      Thank you for

   10    explaining it again.

   11              THE COURT:    Mr. Garcia, I'm going to ask you to provide

   12    a factual proffer.

   13              MR. GARCIA:    Yes, ma'am.

   14              The Government would prove the following facts at

   15    trial:

   16              On January 29th, 2018, the defendant's sister,

   17    Cassandra La Chase, told the Federal Bureau of Investigation

   18    that in the past week her brother, Charlton Edward La Chase,

   19    had made threats via text messages to harm her, and others, in

   20    the name of ISIS, and that he wanted to be the first deaf

   21    person to kill on the behalf of ISIS.

   22              Cassandra La Chase provided printed copies of some of

   23    the text messages she received from the defendant.          During one

   24    text message from the defendant to Cassandra La Chase, on

   25    January 23rd, 2018, the defendant stated "fuck you, I prepare
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 17 of 30
                                                                                 17


    1    to get -- rent truck, flat bed, hit, kill people while festive

    2    event by ISIS terrorism group told me.

    3              "I've been planning to be the first deaf ISIS, kill

    4    people, like NYC.

    5              "Doctor guy hit, killed people, thank you for not

    6    helping me, fuck you."

    7              In another message, another text message from the

    8    defendant to Cassandra La Chase, on January 23rd, 2018, the

    9    defendant stated "first deaf terrorism history in U.S.A. Like

   10    Las Vegas man, shoot over 500.       Omar Mateen shooter over a

   11    hundred LGBT, fuck you."

   12              And the third text message from the defendant to

   13    Cassandra La Chase, on January 23rd, 2018, the defendant

   14    stated, "ISIS want make all deaf community and hearing people

   15    pay attention any news about me."

   16              In another text message from the defendant to Cassandra

   17    La Chase, on January 23rd, 2018, the defendant stated, "you

   18    mess up my life in June 2016, plus DEC 2016, fuck, you be dead

   19    soon, soon dead."

   20              These text messages were sent by the defendant while

   21    traveling internationally in Nicaragua, to Cassandra La Chase

   22    who was located in Ft. Pierce, Florida, which is in the

   23    Southern District of Florida.

   24              Text messages extracted from Cassandra La Chase's phone

   25    established a three-way text messaging group consisting of the
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 18 of 30
                                                                                 18


    1    defendant, Cassandra La Chase, and her fiance, Clint Walker.

    2    These messages begin on October 30th, 2017, and end on January

    3    25th, 2018.    There are 219 text messages.

    4              In a text message from the defendant to Cassandra

    5    La Chase on January 23rd, 2018, the defendant asked Cassandra

    6    La Chase to log onto his BRS account and add an international

    7    plan.

    8              BRS is a video relay service that allows the deaf and

    9    speech impaired to communicate over video telephones and

   10    similar technologies with hearing people in realtime, via sign

   11    language.

   12              According to the defendant, his provider wouldn't allow

   13    him to call the United States.

   14              The defendant wanted his sister to add the

   15    international plan to his account.        Cassandra La Chase did not

   16    respond to defendant's request.

   17              On January 24th, 2018, Clint Walker text the defendant

   18    and asked why the defendant's sister has to do it.          Why can't

   19    the defendant's mother, or the defendant's wife do it?

   20              To which the defendant responded that they don't know

   21    how and then, again, provides his account information asking

   22    that the international plan be added.

   23              Clint Walker then told the defendant to find someone

   24    else, to which the defendant replied that he cannot.

   25              After the defendant again reiterates that this is an
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 19 of 30
                                                                                 19


    1    emergency, Clint Walker responds as follows:

    2               "She's not going to help you.      I don't want her to help

    3    you.     You threatened her life, and my life, and my son's life.

    4    None of us is going to help you.       Do not contact us anymore."

    5               In a subsequent text message from Clint Walker to the

    6    defendant, Clint Walker stated:

    7               "He threatened my life and our son's life.

    8               You said you were going to cut off my son's head like

    9    ISIS.    You're lucky that I am a calm person and don't beat the

   10    shit out of you.     Do not test me.    Do not text me.     Do not come

   11    to our house ever again.      You have crossed the line too many

   12    times, and you're not going to do it again.

   13               "Do not contact us at all.

   14               "Police and FBI will be involved and see all your

   15    messages."

   16               In a text message from the defendant to Clint Walker,

   17    on January 24th, 2018, the defendant stated:

   18               "I am gonna to shoot you, and truck hit you, killed,

   19    ISIS."

   20               The text messages were sent from the defendant's

   21    telephone, telephone number XXX-XXX-4131.         The text messages

   22    were sent by the defendant while in Nicaragua to Cassandra

   23    La Chase and Clint Walker, who were located in Ft. Pierce,

   24    Florida.

   25               On January 27th, 2018, the defendant traveled from
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 20 of 30
                                                                                 20


    1    Nicaragua to Costa Rica.      On February 4th, 2018, the defendant

    2    flew from Costa Rica to Ft. Lauderdale.        The defendant was then

    3    arrested at the Ft. Lauderdale International Airport.

    4              THE COURT:    Mr. La Chase, did you hear and understand

    5    the entire factual proffer by the Government?

    6              THE DEFENDANT:    Yes, I did.

    7              THE COURT:    Do you agree that the factual basis as

    8    stated by the Government is accurate?

    9              THE DEFENDANT:    Yes.

   10              THE COURT:    Do you understand the possible consequences

   11    that I have reviewed with you for your plea of guilty in this

   12    case?

   13              THE DEFENDANT:    Yes, I do understand.

   14              THE COURT:    I want to talk a little bit about the

   15    sentencing guidelines and how they may apply in your case.

   16              Have you and your attorney had the opportunity to talk

   17    about how the sentencing guidelines will apply in your case?

   18              THE DEFENDANT:    Yes, yes, he explained that to me.

   19    Yes, absolutely.

   20              THE COURT:    You understand that the Court, and

   21    specifically Judge Rosenberg, will not be able to determine the

   22    advisory guideline sentence for your case until after the

   23    presentence report has been completed, and you and the

   24    Government have had an opportunity to challenge the reported

   25    facts and the application of the advisory guidelines
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 21 of 30
                                                                                 21


    1    recommended by the probation office?

    2              THE DEFENDANT:    Yes, I understand that.

    3              THE COURT:    The sentence that's ultimately imposed by

    4    Judge Rosenberg may be different from any estimate your

    5    attorney has given you.      Do you understand that?

    6              THE DEFENDANT:    Yes, I understand.

    7              THE COURT:    The Court has the authority, under some

    8    circumstances, to depart upward or downward from the guideline

    9    range as it's calculated in your presentence investigation

   10    report, and the Court will also examine other statutory

   11    sentencing factors that may result in the imposition of a

   12    sentence that's either greater or lesser than the advisory

   13    guideline sentence.     Do you understand that?

   14              THE DEFENDANT:    Yes, I understand, but just to make

   15    sure, they couldn't go over the five-year maximum; correct?

   16              THE COURT:    No, that is the statutory maximum.       That is

   17    the highest possible sentence as to each count.

   18              Now, as your plea agreement states, the Government

   19    could ask, and the Court could impose, consecutive sentences,

   20    so that the total combined maximum sentence could be 10 years,

   21    but it is five years with respect to each count.

   22              THE DEFENDANT:    Yes, I understand.

   23              THE COURT:    And you understand, Mr. La Chase, that you

   24    will not be permitted to withdraw your guilty plea based on the

   25    guideline range, or the actual sentence, that's imposed by
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 22 of 30
                                                                                 22


    1    Judge Rosenberg, even if it's different than what you expected

    2    or that your lawyer predicted?

    3              THE DEFENDANT:    Yes, I understand that.

    4              THE COURT:    Now, Mr. La Chase, you understand that

    5    under some circumstances, the Government may have the right to

    6    appeal any sentence imposed by the District Court judge in this

    7    case, but you have executed a waiver of your appellate rights,

    8    at paragraph eight of your plea agreement.

    9              You understand that, ordinarily, you would have the

   10    right to appeal a sentence, but you're giving that right up, at

   11    paragraph eight, in exchange for the undertakings that the

   12    Government has made in this agreement, but you will not have

   13    the right to appeal unless the sentence exceeds the maximum

   14    permitted by the statute, or is the result of an upward

   15    departure or upward variance from advisory guideline range the

   16    Court establishes at sentencing.

   17              Do you understand you're giving up that right?

   18              THE DEFENDANT:    Yes, I understand.

   19              THE COURT:    Have you had an opportunity to discuss the

   20    appellate waiver -- (Interruption.)

   21              It just does that sometimes, Nancy, I don't know what

   22    to tell you, try picking up and hanging up the phone.

   23              I beg your pardon, they just fixed this console, but it

   24    just does that.     Okay.   All right.

   25              Have you had the opportunity, Mr. La Chase, to discuss
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 23 of 30
                                                                                 23


    1    the appellate waiver with your attorney, Mr. Peacock?

    2              THE DEFENDANT:    Yes, but again, I want to clarify.        So

    3    I can't appeal based on the decision, but if I'm given 17 or 18

    4    years over the maximum, I could appeal that?

    5              THE COURT:    That's right.    If the sentence imposed

    6    exceeds the statutory maximum or is the result of an upward

    7    departure or upward variance, those are the exceptions under

    8    your plea agreement that would allow you to appeal.

    9              Mr. Peacock, have I correctly understood your plea

   10    agreement?

   11              MR. PEACOCK:    Yes, ma'am.

   12              THE COURT:    Okay.   Mr. La Chase, understanding that

   13    appellate waiver, is that what you want to do?

   14              THE DEFENDANT:    Yes, yes, I do want to change my plea.

   15              THE COURT:    Mr. Peacock, are you satisfied that the

   16    defendant understands the appellate waiver?

   17              MR. PEACOCK:    Yes, Your Honor.

   18              THE COURT:    Now, I want to -- Mr. La Chase, just talk

   19    about one other provision of your plea agreement that we didn't

   20    before, in terms of the sentencing guidelines.

   21              At paragraph seven of your plea agreement, the

   22    Government is agreeing to reduce your guideline calculation by

   23    two levels for your acceptance of responsibility, and move for

   24    a third point based on your timely acceptance, in the event

   25    that your guideline range is calculated at a level 16 or
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 24 of 30
                                                                                 24


    1    higher.

    2               But that recommendation, Mr. La Chase, is conditioned

    3    on you making a full and accurate, complete disclosure to the

    4    probation office of the circumstances surrounding the relevant

    5    offense.

    6               It will not have to make that recommendation if it's

    7    found that you have misrepresented any facts to the Government

    8    prior to entering the plea agreement, or if you commit any

    9    other misconduct after entering into the plea agreement.

   10               Do you understand that those are the conditions on

   11    which the Government will be recommending that three point

   12    reduction?

   13               THE DEFENDANT:   I understand all of that, yes, I

   14    understand everything, yes, absolutely, I understand.           I'm

   15    going to follow whatever the guidelines are and be completely

   16    honest with the Federal Government, whatever they need.

   17               THE COURT:   Okay.   Mr. La Chase, I told you we would

   18    talk about some trial rights that you have.         Let's do that now.

   19               Do you understand, first and foremost, that you have a

   20    right to plead not guilty to all of the offenses charged and

   21    persist in that plea of not guilty?

   22               THE DEFENDANT:   Yes, I know that, but I'm very afraid

   23    of trial.    I think the risk of being found guilty and the

   24    sentencing could be much, much worse in that case, so that was

   25    the reason that I choose to plead guilty.
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 25 of 30
                                                                                 25


    1              THE COURT:    I understand that, Mr. La Chase.

    2              But you do understand that you have a right to a trial

    3    by jury; is that right?

    4              THE DEFENDANT:    Yes, I understand that.      Thank you.

    5              THE COURT:    Do you understand, sir, that at trial you

    6    would be presumed innocent, and that the Government would have

    7    to prove your guilt beyond a reasonable doubt?

    8              THE DEFENDANT:    Yes, I understand that.

    9              THE COURT:    At trial, you would have the right to

   10    assistance of counsel for your defense, Mr. Peacock, at trial,

   11    and at every other stage of the proceedings; you have the right

   12    to see and hear the witnesses, have them cross-examined in your

   13    defense; the right on your own part to decline to testify,

   14    unless you voluntarily elect to do so; and the right to compel

   15    attendance of witnesses to testify in your defense.

   16              Do you understand you have all of these rights?

   17              THE DEFENDANT:    Yes, I understand.

   18              THE COURT:    Do you understand, Mr. La Chase, that you

   19    have the right, should you decide not to testify, or to put on

   20    any evidence, and these facts cannot be used against you?

   21              THE DEFENDANT:    Yes, I understand.

   22              THE COURT:    Finally, Mr. Chase, do you understand that

   23    by entering a plea of guilty, if that plea is accepted by the

   24    Court, there will be no trial and you will have waived, or

   25    given up, your right to a trial, as well as all the other
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 26 of 30
                                                                                 26


    1    rights associated with the trial as I just described them?

    2               THE DEFENDANT:    Yes, I understand that.

    3               THE COURT:    Okay.    Mr. Peacock, is there any part of

    4    the colloquy that I've missed?

    5               MR. PEACOCK:   No, Your Honor, I don't believe so.

    6               THE COURT:    Mr. Garcia?

    7               MR. GARCIA:    No, Your Honor.

    8               THE COURT:    Mr. La Chase, how do you now plead to

    9    Counts 2 and 3 of the indictment, guilty or not guilty?

   10               THE DEFENDANT:    To those two counts, I plead guilty,

   11    and to Count 3 -- it's 2 and 3.         It's 2 and 3; right?

   12               THE COURT:    It is.

   13               THE DEFENDANT:    -- to 2 and 3, I plead guilty, yes.

   14               THE COURT:    And the Government will move to dismiss

   15    Counts 1, 4, and 5 at the time of sentencing, according to your

   16    plea agreement; right, Mr. Garcia?

   17               MR. GARCIA:    Yes, ma'am.

   18               THE COURT:    I find that the defendant is fully

   19    competent and capable of entering an informed plea; that the

   20    defendant is aware of the nature of the charges and the

   21    consequence of the plea; and that the plea of guilty is a

   22    knowing and voluntary plea, supported by an independent basis

   23    in fact, containing each of the essential elements of the

   24    offense.

   25               I further find that the waiver of appellate rights was
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 27 of 30
                                                                                 27


    1    a knowing and voluntary waiver made after consultation with

    2    counsel.

    3               I will, therefore, recommend that the District Court

    4    judge accept this plea and adjudicate the defendant guilty of

    5    Counts 1 and 2, the offenses to which he -- 2 and 3 -- of the

    6    offense to which he pled guilty.

    7               A written presentence report will be prepared by the

    8    probation office to assist the District Court judge with

    9    sentencing.

   10               Mr. La Chase, you will be asked to give information for

   11    the report, and your attorney will be present, if you wish.

   12    The Court will permit you and your attorney to read the

   13    presentence report and file any objections to the report before

   14    the sentencing hearing.

   15               You and your attorney will have an opportunity to speak

   16    on your behalf at the sentencing hearing.         The defendant will

   17    remain in the custody of the U.S. Marshals pending sentencing.

   18               The sentencing date will be set by your District Court

   19    judge -- Nancy, did Judge Rosenberg communicate down to us what

   20    that date is?

   21               COURTROOM DEPUTY:    No.

   22               THE COURT:   Okay.   So you'll look for notice from Judge

   23    Rosenberg as to the sentencing date.

   24               In the interim, I will prepare a written Report and

   25    Recommendation that recommends that the District Court judge
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 28 of 30
                                                                                 28


    1    accept the guilty plea and adjudicate Mr. La Chase guilty with

    2    respect to Counts 2 and 3.

    3              MR. PEACOCK:    Your Honor, if you may, I don't know

    4    whether you want to entertain this or whether you want me to

    5    bring this to Judge Rosenberg, but the defense would request an

    6    expedited PSI in this case.

    7              Mr. La Chase is housed at FDC, and I think, as the

    8    Court got a little glimmer of, it's very difficult for him

    9    there.    And we're just of the opinion that the sooner that this

   10    can get to sentencing, the better it will be, for all

   11    concerned.

   12              THE COURT:    Mr. Garcia, do you have a position on the

   13    motion?

   14              MR. GARCIA:    Your Honor, I'm all for, you know, the

   15    sooner, the better.

   16              The only issue is, I don't know what specific length of

   17    time probation would require or would want to complete a

   18    thorough PSI, so I don't want to unduly burden them.

   19              But I'm all --    I agree that, you know, that the

   20    sooner, the better.

   21              THE COURT:    Okay.

   22              MR. PEACOCK:    I'm sorry, Judge, we're not asking for an

   23    abbreviated one.     We're just asking it be expedited as quickly

   24    as possible.

   25              THE COURT:    Well, what I think you may have the ability
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 29 of 30
                                                                                 29


    1    and opportunity to do, is agree with respect to either a

    2    shortening of an objection period to the PSI.

    3              What the Court might be able to do is impose a

    4    sentencing date that is earlier than 70 days, and ask probation

    5    to accommodate a report that's disclosed a little bit earlier,

    6    but it may cut into your objection state.

    7              I will, if I can, include it within the Report and

    8    Recommendations, if it's within the scope of the referral, but

    9    not -- either way, the request will be, at least, memorialized

   10    in the Report and Recommendation, so that Judge Rosenberg can

   11    take it into consideration.

   12              But I'm not in a position to change your sentencing

   13    date, but I will let her know the position and what I observed

   14    at the sentencing -- I mean, at the change of plea hearing.

   15              MR. PEACOCK:    Thank you, Judge.

   16              THE COURT:    Sure thing.

   17              MR. GARCIA:    Thank you, Judge.

   18              THE COURT:    Is there anything further with respect to

   19    Mr. La Chase?

   20              MR. GARCIA:    No, Your Honor.

   21              MR. PEACOCK:    No, Your Honor.

   22              THE COURT:    Have a safe trip back up, Mr. Peacock, and

   23    good luck to you, Mr. La Chase.

   24              MR. PEACOCK:    Thank you, Your Honor.

   25              (Proceedings concluded at 9:52 a.m.)
Case 2:18-cr-14011-RLR Document 72 Entered on FLSD Docket 11/22/2018 Page 30 of 30
                                                                                 30


    1

    2                           C E R T I F I C A T E

    3
                     I hereby certify that the foregoing is an
    4
                   accurate transcription of the proceedings in the
    5
                   above-entitled matter.
    6

    7
                   November 22nd, 2018      Glenda M. Powers
    8                                       GLENDA M. POWERS, RPR, CRR, FPR
                                            United States District Court
    9                                       400 North Miami Avenue, 08S33
                                            Miami, Florida 33128
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
